OPINION
{¶ 1} Leeland Longworth appeals from his conviction in Greene County Common Pleas Court of trafficking in marijuana, two counts of possession of criminal tools, and one count of having a weapon under disability. Longworth entered pleas of guilty to these charges in exchange for the State's agreement not to oppose community sanctions. Longworth was informed by the trial court at the time of his plea that the State's recommendation would not be binding in the court.
 {¶ 2} Longworth was sentenced on October 21, 2005 to a term of eleven months on the fifth degree felonies and one year on the weapons disability charge with all sentences to be served concurrently. Longworth was given credit for 122 days of pre-sentence confinement. The court found Longworth was already under a community control sanction and the offenses were committed while he was in possession of a firearm. The court stated that it had considered the principles of sentencing of R.C. 2929.11 and the factors present in R.C. 2929.12 in imposing the one year sentence. The court also found the defendant posed a likelihood of recidivism. No stay of the sentence imposed was granted.
 {¶ 3} Appellant's counsel has filed an Anders brief stating he could find no arguable issues for appeal. Counsel stated he reviewed the plea and found the trial court substantially complied with the requirements of Crim.R. 11. Counsel also stated the sentence was in compliance with the sentencing statutes. Counsel did note that he conferred with the appellant who indicated he did not believe he would be convicted of having a weapon under disability because he did not have a prior felony conviction. Counsel notes, however, that appellant was a fugitive from justice at the time he was found in possession of a rifle. Counsel notes that the pre-sentence report indicated appellant was wanted in Camden, New Jersey on drug charges and was facing extradition. Appellant was notified by this court on March 21, 2006 of counsel's brief and he was given an opportunity to file his own brief in this matter. He has not done so.
 {¶ 4} We have reviewed the record in this case including the pre-sentence investigation report. We are satisfied that the trial court substantially complied with Crim.R. 11 in taking Longworth's pleas. The indictment informed Longworth that the weapon under disability count was based on his status as a "fugitive from justice" and the court informed the defendant that was the "disability" in the weapons count. Although there may be some arguable issue that the trial court's sentence did not comply with the recent case of State v. Foster,109 Ohio St.3d 1, 2006-Ohio-856, any error is rendered moot since Longworth has completed his one year sentence as of the date of this opinion. We find no arguable merit to this appeal. The Judgment of the trial court is Affirmed.
Wolff, J., and Fain, J., concur.